DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 6-7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura (US 20070284627) hereinafter Kimura ‘627.
Regarding claim 1, Kimura ‘627 discloses (Figs. 1A-38B) a display device comprising: a display panel comprising a pixel portion (150) where a plurality of pixels is disposed and a peripheral portion (portions outside 150) provided around the pixel portion; and a drive circuit (152, 154) that is provided in the peripheral portion and is configured to drive the pixel, wherein a transistor (121, 122) is provided in the pixel portion or the peripheral portion, the transistor comprises a semiconductor layer (103) having a first end (103a, 103c) and a second end (103b, 103c), a first gate electrode (105a) overlapping the semiconductor layer at a position closer to the first end, a second gate electrode (105b) overlapping the semiconductor layer between the first gate electrode and the second end, a source electrode (109) connected to the first end, and a drain electrode (109) connected to the second end, the first and second gate electrodes are disposed in a first layer, the source electrode and the drain electrode are disposed in a second layer different 
Regarding claim 2, Kimura ‘627 discloses (Figs. 1A-38B) a shape and an area of the first channel region (103c) and the second channel region (103c) in planar view are the same, and an area of a part of the first channel region overlapping the source electrode (109) is the same as an area of a part of the second channel region overlapping the drain electrode (109).
Regarding claim 6, Kimura ‘627 discloses (Figs. 1A-38B; in particular Fig. 18B) the transistor is a bottom gate type transistor in which the first and second gate electrodes are disposed between a base material (100) and the semiconductor layer (103).
Regarding claim 7, Kimura ‘627 discloses (Figs. 1A-38B) the transistor is a top gate type transistor in which the first and second gate electrodes are disposed between the semiconductor layer (103) and the source electrode (109) and the drain electrode (109).
Regarding claim 9, Kimura ‘627 discloses (Figs. 1A-38B) a transistor comprising: a semiconductor layer (103) having a first end (103a, 103c) and a second end (103b, 103c); a first gate electrode (105a) overlapping the semiconductor layer at a position closer to the first end; a second gate electrode (105b) overlapping the semiconductor layer at a position closer to the second end; a source electrode (109) connected to the first end; and a drain electrode (109) connected to the second end, wherein the first and second gate electrodes are disposed in a first layer, the source electrode and the drain electrode are disposed in a second layer different from the first layer, the source electrode is formed to cover at least a first channel region (103c) that is an overlapping region of the first gate electrode and the semiconductor layer in planar view, and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura ‘627 in view of Kimura (US 20110037917) hereinafter Kimura ‘917.
Regarding claim 3, Kimura ‘627 does not necessarily disclose the peripheral portion includes a protection circuit, the protection circuit is configured so that a first gate electrode portion where the first gate electrode and the second gate electrode are disposed side by side in this order and a second gate electrode portion where the second gate electrode and the first gate electrode are disposed side by side in this order are alternately disposed, and the source electrode and the drain electrode are formed in a comb-teeth shape engaging with each other in a manner that the source electrode is disposed at a position overlapping the first gate electrode and the drain electrode is disposed at a position overlapping the second gate electrode.
Kimura ‘917 discloses (Figs. 1-135B; Figs. 45A, 49A, 106A) the peripheral portion includes a protection circuit (9101, 10507), the protection circuit is configured so that a first gate electrode portion (104a, 201) where the first gate electrode and the second gate electrode are disposed side by side in this order and a second gate electrode portion (104a, 201) where the second gate electrode and the first gate electrode are disposed side by side in this order are alternately disposed, and the source electrode (106) and the drain electrode (106) are formed in a 
Regarding claim 4, Kimura ‘627 does not necessarily disclose the peripheral portion includes a signal wiring, a power supply line, and a protection circuit provided between the signal wiring and the power supply line, the transistor is included in the protection circuit, and one of the source electrode and the drain electrode of the transistor is connected to the signal wiring, the other is connected to the power supply line, and the first and second gate electrodes are connected to one of the source electrode and the drain electrode.
Kimura ‘917 discloses (Figs. 1-135B; Figs. 45A, 49A, 106A) the peripheral portion includes a signal wiring (10510, 10512), a power supply line (10106), and a protection circuit (9101, 10507) provided between the signal wiring and the power supply line, the transistor is included in the protection circuit, and one of the source electrode and the drain electrode of the transistor is connected to the signal wiring, the other is connected to the power supply line, and the first and second gate electrodes are connected to one of the source electrode and the drain electrode (sections 0500, 0553). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of Kimura ‘917 to prevent electrostatic discharge.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura ‘627 in view of Yamauchi et al. (US 6512504).

Yamauchi discloses (Figs. 1-16B; col. 4 lines 32-67) different areas of active layer (13, 15, 17) overlapping the gate electrodes (19a, 19b). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the source electrode have a first extension portion over the first channel region, the drain electrode has a second extension portion over the second channel region, and a first length of the first extension portion is smaller than a second length of the second extension portion to control the off-current. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura ‘627 in view of No et al. (US 20170108723).
Regarding claim 8, Kimura ‘627 discloses (Figs. 1A-38B) a display device comprising: a display panel comprising a pixel portion (150) where a plurality of pixels is disposed and a peripheral portion (portions outside 150) provided around the pixel portion; and a drive circuit (152, 154) that is provided in the peripheral portion and is configured to drive the pixel, wherein a transistor (121, 122) is provided in the pixel portion or the peripheral portion, the transistor comprises a semiconductor layer (103) having a first end (103a, 103c) and a second end (103b, 103c), a first gate electrode (105a) overlapping the semiconductor layer at a position closer to the first end, a second gate electrode (105b) overlapping the semiconductor layer at a position closer to the second end, a source electrode (109) connected to the first end, a drain electrode (109) connected to the second end, and the first and second gate electrodes are disposed in a first layer.

No discloses (Figs. 1-9) a metal member (FE); the source electrode (SE3), the drain electrode (DE3), and the metal member are disposed in a second layer different from the first layer, and the metal member is formed to cover at least a first channel region (313) where the first gate electrode overlaps the semiconductor layer (313) and a second channel region (313) where the second gate electrode overlaps the semiconductor layer in planar view. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reduce voltage variation. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES S CHANG/Primary Examiner, Art Unit 2871